RUSSELL, Judge
(concurring):
I concur.
The proper criterion for determining whether abatement by this court is appropriate is whether our decision has become final, so as to deprive our court of jurisdiction on the appeal. For Courts of Military Review, jurisdiction over a motion for abatement ends when the period for discretionary reconsideration of our decision expires. See United States v. Roettger, 17 M.J. 453 (C.M.A.1984); cf. Berry v. Judges of the United States Army Court of Military Review, 37 M.J. 158, 160 (C.M.A.1993) (Wiss, J., concurring).
*746Rule 19(d) of the Courts of Military Review Joint Rules of Practice and Procedure limit this court’s discretionary authority to reconsider its decisions to the time period for filing a petition for review by the United States Court of Military Appeals. These rules are not always dispositive of this court’s jurisdiction. In this case, the rule is coextensive with the statutory limits on appellant’s right to petition the Court of Military Appeals under Article 67, UCMJ, and therefore presents an appropriate limit on this court’s jurisdiction.
Applying C.M.R.R. 19(d), this court’s jurisdiction over appellant’s appeal of our decision expired at midnight on 14 September 1993, sixty days from the date of constructive service under Article 67(b), UCMJ, and eleven days prior to appellant’s untimely death.1 Moreover, inasmuch as appellant died after the period for petitioning the Court of Military Appeals had expired abatement of appellant’s proceedings by the Court of Military Appeals would also not be appropriate. See Berry, 37 M.J. 158. Accordingly, the Motion to Abate should be denied for lack of jurisdiction resulting from judicial finality.

. It is noted that appellant informed the government of a change of address on 16 August 1993, less than sixty days from the date of constructive service. However, the plain language of Article 67, UCMJ, does not provide, nor does justice dictate, that such action should restart the statutory time for the right to .petition the Court of Military Appeals. Moreover, to so gratuitously interpret Article 67 as appellate defense counsel would have us do, would frustrate its effectiveness as a rule of judicial finality, without enhancing the quality of appellate justice in this case.